Exhibit 10.2

 

[ Use for Incentive Stock Option or Nonstatutory Stock Option ]

 

STERLING BANCORP, INC.

2017 OMNIBUS EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF

STOCK OPTION AND

STOCK OPTION AGREEMENT

 

You have been granted an option to purchase Common Stock of the Corporation,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Optionee:

 

 

 

Grant Date:

 

 

 

Number of Shares:

 

 

 

Expiration Date:

 

 

 

Exercise Price Per Share:

$

 

 

Type of Option:

Incentive Stock Option / Nonstatutory Stock Option

 

 

Vesting Schedule:

See Paragraph 2

 

This STOCK OPTION AGREEMENT is executed and delivered in duplicate, as of the
      day of            , 201   by and between Sterling Bancorp, Inc., a
Michigan corporation (the “Corporation”), and the employee named above (the
“Optionee”).

 

In consideration of the mutual covenants of the parties set forth below, the
parties agree as follows:

 

1.                                      Grant of Option.  The Corporation,
pursuant to the Sterling Bancorp, Inc. 2017 Omnibus Equity Incentive Plan, as
amended from time to time (the “Plan”), and subject to the terms and conditions
of the Plan, grants to the Optionee an [Incentive] [Nonstatutory] Stock Option
(the “Option”) to purchase the above-designated number of shares of Common Stock
of the Corporation at the exercise price per share designated above.  The number
of shares and exercise price per share of the Option shall be proportionately
adjusted in the event the Corporation changes the number of shares of its
outstanding Common Stock by reason of a stock dividend or stock split issued to
shareholders, and is otherwise subject to adjustment as provided in the Plan.

 

--------------------------------------------------------------------------------


 

2.                                      Exercisability of Option.  The Option
shall become first exercisable in accordance with the Vesting Schedule below,
and shall in no event be exercisable after the close of business on the
above-designated Expiration Date.  Further, the Committee may in its discretion,
at any time accelerate the vesting of the Option on such terms and conditions as
it deems appropriate.

 

Completed Years of
Employment/Service
From Date of Grant

 

Cumulative
Vesting Percentage

 

 

 

 

 

1

 

[  ]

%

2

 

[  ]

%

3

 

[  ]

%

4 Years or more

 

[  ]

%

 

3.                                      Time to Exercise Option.

 

(a)                                 General.  If Optionee ceases to be an
Employee or a Consultant terminates Service for any reason other than Optionee’s
death, Disability or termination for Cause, Optionee may exercise the Option in
accordance with its terms for a period of three months after such termination of
employment, but only to the extent Optionee was entitled to exercise the Option
on the date of termination.

 

(b)                                 Death.  If Optionee dies while an Employee
or Consultant, the Option shall be automatically 100% vested and shall be
exercisable in accordance with its terms by the personal representative of
Optionee or other successor to the interest of Optionee for one year after
Optionee’s death, but not beyond the Expiration Date of the Option.  If Optionee
dies after the termination of employment or termination of Service other than
for Cause but during the time when Optionee could have exercised the Option, the
Option shall be exercisable in accordance with its terms by the personal
representative of Optionee or other successor to the interest of Optionee for
one year after Optionee’s death, but only to the extent that Optionee was
entitled to exercise the Option on the date of death or termination of Service,
whichever first occurred, and not beyond the Expiration Date of the Option.

 

(c)                                  Disability.  If Optionee ceases to be an
Employee or Consultant of the Corporation or one of its Subsidiaries due to
Optionee’s Disability, the Option shall be automatically 100% vested and
Optionee may exercise the Option in accordance with its terms for one year
following such termination of Service, but not beyond the Expiration Date of the
Option.

 

(d)                                 Termination for Cause.  If Optionee’s
Service is terminated for Cause, Optionee shall have no further right to
exercise this Option and all of Optionee’s outstanding Options shall
automatically be forfeited and returned to the Corporation.  The Committee or
officers designated by the Committee shall have absolute discretion to determine
whether a termination is for Cause.

 

2

--------------------------------------------------------------------------------


 

4.                                      Method of Exercise.  Optionee, from time
to time during the period when the Option may by its terms be exercised, may
exercise the Option in whole or in part by delivering to the Corporation:

 

(a)                                 A written notice signed by Optionee in
substantially the form attached as Exhibit A stating the number of shares that
Optionee has elected to purchase at that time from the Corporation; and

 

(b)                                 Cash, a check, bank draft, money order or
wire of funds payable to the Corporation in an amount equal to the purchase
price of the shares then to be purchased; or

 

(c)                                  Through the delivery of shares of Common
Stock of the Corporation owned by Optionee for more than six months with a Fair
Market Value equal to the exercise price, provided, however, that shares of
Common Stock acquired by Optionee through the exercise of an incentive stock
option may not be used for payment prior to the expiration of holding periods
prescribed by the Internal Revenue Code; or

 

(d)                                 Consideration received by the Corporation
under a cashless exercise program implemented by the Corporation in connection
with the Plan; or

 

(e)                                  By a combination of any one or more of (b),
(c) and (d) above aggregating the purchase price of the shares then to be
purchased.

 

The value of the shares of the Common Stock delivered to Optionee shall be the
Fair Market Value of the Common Stock as defined in Section 2.19 of the Plan. 
If the Committee deems it necessary or desirable for any reason connected with
any law or regulation of any governmental authority relating to the regulation
of securities, the Committee may require Optionee to execute and file with it
such evidence as it may deem necessary that Optionee is acquiring such shares
for investment and not with a view to their distribution.

 

5.                                      Non-Transferability of Option.  The
Option shall, during the lifetime of Optionee, be exercisable only by Optionee
in accordance with the terms of the Plan and shall not be assignable or
transferable except by Will or by the laws of descent and distribution.

 

6.                                      Change in Control.  The Option is
subject to the accelerated vesting in the discretion of the Committee upon a
Change in Control in accordance with Section 6 of the Plan.

 

7.                                      Notices.  Any notice by Optionee to the
Corporation under this Agreement shall be in writing and shall be deemed duly
given only upon receipt of the notice by the Corporation at its principal
executive offices addressed to its Secretary or Chief Financial Officer.  Any
notice by the Corporation to Optionee shall be in writing or by electronic
transmission and shall be deemed duly given if mailed or sent by electronic

 

3

--------------------------------------------------------------------------------


 

transmission to Optionee at the address specified below by Optionee, or to
Optionee’s email address at the Corporation, or to such other address as
Optionee may later designate by notice given to the Corporation.

 

8.                                      Acceptance of the Terms and Conditions
of the Plan.  The Option and this Agreement are subject to the terms and
conditions of the Plan.  The Plan is incorporated in this Agreement by reference
and all capitalized terms used in this Agreement have the meaning set forth in
the Plan, unless this Agreement specifies a different meaning.  By signing this
Agreement, Optionee accepts the Option, acknowledges receipt of a copy of the
Plan and the prospectus covering the Plan and acknowledges that the Option is
subject to all the terms and provisions of the Plan and this Agreement. 
Optionee further agrees to accept as binding, conclusive and final all decisions
and interpretations by the Committee upon any questions arising under the Plan.

 

9.                                      Continued Employment.  Nothing in this
Agreement shall be deemed to create any employment or guaranty of continued
employment or limit in any way the Corporation’s right to terminate Optionee’s
employment at any time.

 

10.                               Early Disposition of Stock — Incentive Stock
Options.  Optionee understands that if Optionee disposes of any shares of Common
Stock received under an Incentive Stock Option within two years after the date
of grant or within one year after such shares of Common Stock were transferred
to Optionee, Optionee may be treated for federal and state income tax purposes
as having received ordinary income at the time of such disposition as determined
in accordance with the Internal Revenue Code and applicable state law.  Optionee
agrees to notify the Corporation in writing within thirty days after the date of
any such disposition.  Optionee authorizes the Corporation to withhold tax from
Optionee’s current compensation with respect to any income recognized as a
result of any such disposition.

 

11.                               Governing Law.  The validity, construction and
effect of this Agreement shall be governed by the laws of the State of Michigan.

 

[Signatures on following page]

 

4

--------------------------------------------------------------------------------


 

The Corporation has caused this Agreement to be executed by its duly authorized
officer, and Optionee has executed this Agreement, as of the Grant Date.

 

 

 

STERLING BANCORP, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

OPTIONEE

 

 

 

Optionee acknowledges having received, read and understood the Plan and this
Agreement, and agrees to all of the terms and provisions of this Agreement.

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Please print your residence address)

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF EXERCISE OF

STOCK OPTION

 

The undersigned hereby gives notice to Sterling Bancorp, Inc. (the
“Corporation”) of the desire to purchase shares of Common Stock of the
Corporation pursuant to the Sterling Bancorp, Inc. 2017 Omnibus Equity Incentive
Plan.

 

1.                                      Exercise of Option.

 

Name:

 

 

 

 

 

Date:

 

 

 

Shares to be Exercised:                  Incentive Stock Options / Nonstatutory
Stock Options

 

Per-Share Exercise Price:  $

 

Aggregate Exercise Price:  $            (for all shares being purchased)

 

2.                                      Delivery of Payment.  Indicate below how
the full option exercise price for the shares is to be paid:

 

o                                    Cash in the form of check, bank draft,
money order, or wire of funds payable to “Sterling Bancorp, Inc.”

 

o                                    By surrender to the Corporation of shares
of Common Stock owned and held for more than six months with a value of
$         represented by certificate number(s):

 

o                                    Pursuant to a cashless exercise program
implemented by the Corporation

 

o                                    A combination of the above (please provide
details, for example, describe the number of shares to be purchased with cash
and the number of shares to be purchased with previously owned shares of Common
Stock):



 

 

 

Signature

 

 

 

 

Dated:

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------